internal_revenue_service number info release date index number ---------------------------- ------------------------- --------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-143779-03 date date ----------------------- request to make a late sec_179 election in re -------------------------- taxpayer dear -------------- this is in response to letters dated date and date to the commissioner of internal revenue on behalf of taxpayer an s_corporation requesting permission to make a late election under sec_179 of the internal_revenue_code for certain property on it sec_2001 federal_income_tax return in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2004_1 2004_1_irb_1 a copy of selected sections of revproc_2004_1 has been enclosed for your reference we hope that you find the following general information to be helpful that section sec_1_179-5 of the income_tax regulations provides that the election under sec_179 to claim a sec_179 expense deduction for sec_179 property shall be made on the taxpayer’s first income_tax return for the taxable_year to which the election applies or on an amended_return filed within the time prescribed by law including extensions for filing the return for such taxable_year thus the request to make a late sec_179 election for certain property is a request for an extension of time to make an election under sec_179 for that property this request for an extension of time to make a regulatory election must meet the requirements of sec_301_9100-3 of the regulations we are also enclosing a copy of sec_301_9100-3 under sec_301_9100-3 requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government because the election under sec_179 is an accounting_method election sec_301_9100-3 special rules for accounting_method we are enclosing a copy of sec_179 of the code and the regulations under genin-143779-03 regulatory elections should be of particular interest under sec_301_9100-3 the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances emphasis added sec_301_9100-3 provides that a request under sec_301_9100-3 is a request for a ruling letter revproc_2004_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2004_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2004_1 if you should decide to request a private_letter_ruling section dollar_figure of revproc_2004_1 provides information as to where to send the request also as we have noted above section of revproc_2004_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2004_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at letter is being sent to each of your authorized representatives sincerely yours kathleen reed kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures in accordance with the power_of_attorney on file with this office a copy of this
